                                                                                      Case 2:20-cv-00007-JCM-EJY Document 21 Filed 02/10/20 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   Marckia L. Hayes, Esq.
                                                                                      Nevada Bar No. 14539
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  6   mhayes@bhfs.com

                                                                                  7   Attorneys for Nevada Collectors Association

                                                                                  8                                UNITED STATES DISTRICT COURT
                                                                                  9                                    DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   NEVADA COLLECTORS                               Case No.: 2:20-cv-0007-JCM-EJY
                                                                                      ASSOCIATION, a Nevada non-profit
                                                                                 11   corporation,                                    STIPULATION AND ORDER
                                            100 North City Parkway, Suite 1600




                                                                                                                                      REGARDING REMAINING BRIEFING
                                                Las Vegas, NV 89106-4614




                                                                                 12                   Plaintiff,                      ON MOTION FOR PRELIMINARY
                                                                                                                                      INJUNCTION OR, ALTERNATIVELY,
                                                      702.382.2101




                                                                                 13   v.                                              FOR A WRIT OF MANDAMUS OR
                                                                                                                                      PROHIBITION
                                                                                 14   STATE OF NEVADA DEPARTMENT
                                                                                      OF BUSINESS AND INDUSTRY                        (First Request)
                                                                                 15   FINANCIAL INSTITUTIONS DIVISION;
                                                                                      JUSTICE COURT OF LAS VEGAS
                                                                                 16   TOWNSHIP; DOE DEFENDANTS 1
                                                                                      through 20; and ROE ENTITY
                                                                                 17   DEFENDANTS 1 through 20,

                                                                                 18                   Defendants.

                                                                                 19
                                                                                 20                                           STIPULATION

                                                                                 21            Plaintiff Nevada Collectors Association (“NCA”), by and through its counsel of record,

                                                                                 22   Patrick J. Reilly, Esq. and Marckia L. Hayes, Esq., of the law firm of Brownstein Hyatt Farber

                                                                                 23   Schreck, LLP, Defendant Justice Court of Las Vegas Township (“Justice Court”), by and through

                                                                                 24   its counsel of record, Thomas D. Dillard, Jr., Esq., of the law firm Olson, Cannon, Gormley &

                                                                                 25   Stoberski, and Defendant State of Nevada, Department of Business and Industry Financial

                                                                                 26   Institutions Division (“FID”), by and through its counsel of record, Aaron D. Ford, Esq., Nevada

                                                                                 27   Attorney General, and Vivienne Rakowsky, Esq., Deputy Attorney General, hereby stipulate and

                                                                                 28   agree as follows:
                                                                                      20292631.2                                     1
                                                                                      Case 2:20-cv-00007-JCM-EJY Document 21 Filed 02/10/20 Page 2 of 3



                                                                                  1            1.     On January 24, 2020, Plaintiff filed its Application for Temporary Restraining

                                                                                  2   Order (the “Application”) (ECF No. 11) and Motion for Preliminary Injunction or, Alternatively,

                                                                                  3   for a Writ of Mandamus or Prohibition (the “Motion”) (ECF No. 12).

                                                                                  4            2.     On January 30, 2020, this Court denied the Application, but directed the parties to

                                                                                  5   complete briefing on the Motion. See ECF No. 13.

                                                                                  6            3.     On February 5, 2020, Defendant Justice Court filed its response to the Motion.

                                                                                  7   ECF No. 17.

                                                                                  8            4.     On February 6, 2020, Defendant FID filed its response to the Motion. ECF No.

                                                                                  9   18.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10            5.     Plaintiff’s replies are currently due on February 12, 2020, and February 13, 2020,

                                                                                 11   respectively.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12            6.     Plaintiff intends to file a combined reply memorandum in response to Defendants’
                                                      702.382.2101




                                                                                 13   response briefs on February 13, 2020, which effectively entails a one day extension of time to

                                                                                 14   reply to the opposition brief filed by Justice Court. Defendants have agreed to grant such request.

                                                                                 15            7.     This stipulation is brought in good faith by all parties and not for purposes of

                                                                                 16   delay. This extension will not result in any undue delay in the administration of this case.

                                                                                 17            8.     This is the first requests for extension of time requested by Plaintiff with respect to

                                                                                 18   the replies.

                                                                                 19   ///
                                                                                 20   ///

                                                                                 21   ///

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      20292631.2                                         2
                                                                                      Case 2:20-cv-00007-JCM-EJY Document 21 Filed 02/10/20 Page 3 of 3



                                                                                  1            IT IS THEREFORE STIPULATED by and among the parties that the deadline for

                                                                                  2   Plaintiff to file its replies in support of the Motion is February 13, 2020.

                                                                                  3   DATED this 10th day of February, 2020.              DATED this 10th day of February, 2020.
                                                                                  4
                                                                                      /s/Thomas D. Dillard  ________________               /s/Patrick J. Reilly
                                                                                  5   THOMAS D. DILLARD, JR. ESQ.                         PATRICK J. REILLY, ESQ.
                                                                                      Olson Cannon Gormley & Stoberski                    MARCKIA L. HAYES, ESQ.
                                                                                  6                                                       Brownstein Hyatt Farber Schreck, LLP
                                                                                      9950 West Cheyenne Avenue
                                                                                                                                          100 North City Parkway, Suite 1600
                                                                                  7   Las Vegas, NV 89129                                 Las Vegas, NV 89106
                                                                                  8   Attorneys for Justice Court of                      Attorneys for     Plaintiff   Nevada   Collectors
                                                                                      Las Vegas Township                                  Association
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   DATED this 10th day of February, 2020.
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                       /s/Vivienne Rakowsky
                                                Las Vegas, NV 89106-4614




                                                                                 12   VIVIENNE RAKOWSKY, ESQ.
                                                                                      Office of the Attorney General
                                                      702.382.2101




                                                                                 13   550 E. Washington Avenue, Suite 3900
                                                                                      Las Vegas, NV 89101
                                                                                 14
                                                                                      Attorneys for State of Nevada, Department of
                                                                                 15   Business and Industry Financial Institutions
                                                                                      Division
                                                                                 16
                                                                                                                                     ORDER
                                                                                 17
                                                                                                                                      IT IS SO ORDERED.
                                                                                 18

                                                                                 19
                                                                                                                                      ____________________________________
                                                                                 20                                                   UNITED STATES DISTRICT JUDGE
                                                                                 21                                                           February 11, 2020
                                                                                                                                      Dated: ________________________
                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      20292631.2                                         3
